Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
The claims require significant clarification because of grammatic and logic errors and because of significant indefiniteness. The metes and bounds of any spermatogenic stem-like cell, primordial germ-like cell, and germline stem-like cell are not defined in the specification or the art at the time of filing; the phrases will get an indefiniteness rejection. The steps of claim 1 lack logic – the preamble sets forth steps of deriving primordial germ-like cells from pluripotent cells and making spermatogenic stem-like cells from primordial germ-like cells, but the body of the claim merely requires culturing primordial germ-like cells with gonad somatic cells, and culturing reconstituted testis such that cells that express DDX4 and PLZF are obtained. The body of the claim does not require deriving primordial germ-like cells from pluripotent cells, or producing spermatogenic stem-like cells from primordial germ-like cells. The body of the claim does not require the cells that express DDX4 and PLZF are spermatogenic stem-like cells. Furthermore, step 1) does not require the PGCLCs or gonad somatic cells are from a male or from sperm or testes; therefore, the phrase “to give reconstituted testis” does not logically flow from using generic primordial germ cells and generic gonad somatic cells. 
Information Disclosure Statement
The IDS filed 2-26-20 includes numerous documents in Japanese without any translations. If translations are available please provide them. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, drawn to a method of making spermatogenic stem-like cells that express DDX4 and PLZF, and a method of making “germline stem cell”-like cells (GSCLCs) from the spermatogenic stem-like cells.
Group II, claim(s) 3, drawn to a GSCLC. 
Group III, claim(s) 4, drawn to a method making sperm in a mammal using GSCLCs, and a method of making offspring in the mammal. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a GSC-like cell, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of any germ stem cell that has the same features, e.g. the sperm precursors described by Kahoku Shimpo, 2016, “A precursor to sperm” using ES cells” cited in the written opinion. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632